Title: From George Washington to Samuel Chase, 13 June 1776
From: Washington, George
To: Chase, Samuel



Sir
Head Quarters New-York June 13th [1776]

I am to inform you that Col. Nicholson, of whose Character and Conduct you have received an unfavourable Impression is in Town—he comes for the Purpose of raising Recruits for a

New-York Battalion, to the Command of which he has been nominated—When I intimated to him, that from certain Representations, I had received I judged him very unfit for the Employment he insisted upon a Court of Enquiry to manifest his Innocence and clear his Reputation—Now, Sir, as I am not well apprized of any particular Charge to be exhibited against him, I must request you to acquaint me with what you know of the Matter, and what Persons it will be proper to call in as Witnesses he may otherwise be acquitted by the Court (when there are just Grounds of Accusation) merely for Want of Testimony. I am &c.

G.W.

